      Case 2:18-cr-00128-WBV-JVM Document 58 Filed 07/23/19 Page 1 of 1



MINUTE ENTRY
VITTER, J.
JULY 23, 2019
JS10: 00:45

                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                     CRIMINAL ACTION

VERSUS                                                       NO. 18-128

ALEX MILLER                                                  SECTION “D”


                                  ARRAIGNMENT

Courtroom Deputy:          Melissa Verdun/Cherie Stouder
Court Reporter:            Sandy Minutillo

APPEARANCES:        Andre Jones, Asst. U. S. Attorney
                    Stephen Shapiro, Counsel for Defendant
                    Catherine Hollinrake, U. S. Probation Officer
                    Alex Miller, Defendant

Court begins at 1:30 p.m.
Case called; all present and ready.
Defendant sworn and questioned by the Court.
Defendant pleads Guilty as to Counts 1, 5, 8 and 9 of the Superseding Bill of
Information.
Reading of the Superseding Bill of Information waived by the defendant.
Defendant informed of maximum penalties.
Defendant informed of the sentencing guidelines.
Defendant informed of rights to trial by jury or by the court and waives same.
Counsel for defendant questioned by the Court.
Government submits Plea Agreement and same is filed.
Government summarizes the factual basis for the Court.
Government submits the factual basis to the court and same is filed.
Plea accepted and defendant is ADJUDGED GUILTY on plea of guilty.
Pre-sentence investigation ORDERED.
Government submits the executed waiver of Indictment and same is filed.
Sentencing is set for TUESDAY, OCTOBER 15, 2019, AT 1:30 P.M.
Defendant remanded to US Marshal.
Court adjourned.
Court Ends at 2:15 p.m.
